Citation Nr: 1108415	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-06 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied service connection for tinnitus.

A Travel Board hearing was held in June 2010 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The matter was then remanded by the Board in August 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is necessary in order to adjudicate the Veteran's claim.

In his June 2010 Travel Board hearing, the Veteran testified that he was diagnosed with tinnitus 3 or 4 years prior at the VA Medical Center in Orlando, Florida.  At the time, the only VA treatment records associated with the claims file were dated through June 2007.  Notably, in the VA records available to the Board at the time of the prior remand, the Veteran denied the presence of tinnitus and there was no indication that the Veteran was diagnosed as having tinnitus.  In this regard, a December 2000 VA audiology consultation report, indicates that the Veteran denied the presence of tinnitus.  Further on VA examination in August 2006, the Veteran denied a history of tinnitus.  Again, on VA examination in July 2007, the Veteran reported that he did not have a history of tinnitus.  Therefore, the Board remanded the claim so that the Veteran's updated treatment records that purportedly contained a diagnosis of tinnitus could be associated with the claims file. 

Subsequent to the Board's remand, additional VA records were associated with the claims file.  However, these records appear to only cover the period between October 2009 and August 2010 and do not reflect a diagnosis of tinnitus.

Therefore, the claim should be remanded so that the Veteran's VA treatment records for the period from June 2007 to October 2009 can be associated with the claims file, as these records cover the period specified by the Veteran in his hearing testimony.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Further, in a VA Form 9 received in February 2011, the Veteran appears to be claiming that he may have delayed onset tinnitus that could be related to an underlying cause such as hearing loss and he cites to VA Training Letter 10-02 dated March 18, 2010.  The Board notes that the Veteran has established service connection for bilateral hearing loss, and the RO has not considered whether the Veteran's claimed tinnitus is etiologically related to his service-connected hearing loss.  See 38 C.F.R. § 3.310 (2010).  So, although earlier VA medical records indicate that the Veteran repeatedly denied the presence of tinnitus, his assertions regarding the current presence of delayed onset tinnitus must be considered by the Board.  In this regard, lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In light of the Veteran's recent assertions, the Board finds that the Veteran should also be afforded a VA examination to determine whether his claimed tinnitus is related to service or a service-connected disability.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain VA treatment records from the VA Medical Center in Orlando, Florida, for the period beginning June 2007 and ending October 2009, and associate them with the claims file.  If the search for records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The RO/AMC should schedule the Veteran for a VA audiological examination to determine whether it is at least as likely as not that any currently diagnosed tinnitus is related to noise exposure in service or to service-connected hearing loss.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that currently diagnosed tinnitus is etiologically related to noise exposure in service, or caused by or aggravated by service-connected hearing loss, or otherwise related to service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record and with consideration of the applicable legal criteria to establish both direct and secondary service connection, and including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

